HARDY, Judge.
This suit for separation was instituted' by plaintiff wife on the ground of cruel’ treatment. In answer, defendant, after-denying plaintiff’s allegations, reconvened! for a separation on the ground of abandonment. After trial on the merits there was-judgment dismissing the demands of both parties, from which plaintiff has appealed..
Plaintiff’s claim of cruel treatment by her husband is based upon an alleged physical’ beating that she suffered on January 9,. 1966, allegedly without' cause or provocation, and the only question before this court on this appeal is whether the record justifies a holding that the plaintiff has sustained the burden of proof as to the cruel! treatment of which she complains.
We find no necessity for dwelling upon> the details of the testimony as to the incident in question. The husband and wife-are the only witnesses, and, as appropriately observed in brief of counsel for plaintiff, no one else really knows what went on> within the confines of the marital domicile. Although the testimony is irreconcilable in> some respects, it does serve to establish the-fact that the husband-and-wife figlit was-preceded by an argument and a subsequent loss of temper by both parties. The only reasonable conclusion is that the parties, were guilty of mutual, equal fault, which circumstance fails to serve as a basis- for *919judicial intervention to the extent of granting either party the relief sought.
For the reasons assigned the judgment appealed from is affirmed at appellant’s cost.